Citation Nr: 0103035	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

The current appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC, 
in pertinent part, denied entitlement to a TDIU.



The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for degenerative 
arthritis due to trauma, left sacroiliac joint, evaluated as 
40 percent disabling; splenectomy, evaluated as 30 percent 
disabling; residuals of a fractured pelvis with secondary 
left hip weakness, evaluated as 10 percent disabling; 
residuals of a left inguinal hernia repair, hemorrhoids, and 
healed residuals of the left scapula, each evaluated as 
noncompensable.  The combined schedular evaluation is 70 
percent.

While a substantial quantity of medical treatment reports has 
been associated with the claims file, and the veteran has 
been afforded a VA examination, there is no evidence of a 
competent medical opinion addressing whether the veteran has 
been rendered unemployable by reason of his service-connected 
disabilities.  A contemporaneous, comprehensive examination 
of the veteran with such a competent medical opinion would 
materially assist in the adjudication of his appeal.

The Board observes that the record contains an August 1998 
Attending Physician's Progress Statement noting that the 
veteran had not been released from medical care and continued 
to remain totally disabled due to "back pain, degenerative 
joint disease."  As the Board noted earlier, service 
connection has been granted for degenerative arthritis due to 
trauma, left sacroiliac joint.

The Board notes that the veteran may be in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The Court has held that the medical records utilized 
by the SSA in awarding disability benefits should be the 
subject of review by VA in determining a veteran's 
eligibility to receive total disability benefits based on 
inability to work  Massors v. Derwinski, 2 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart(a), 
114 Stat. 2096 (2000).

On remand, the M&ROC should also consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  


In this regard, the M&ROC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his service-
connected disabilities, particularly his 
back disability, and any medical opinions 
expressed as to his ability to work.

After obtaining any necessary 
authorization or medical releases, the 
M&ROC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
M&ROC should secure all outstanding VA 
treatment reports.

2.  If it is determined that the veteran 
is in receipt of Social Security 
disability benefits, the M&ROC should 
obtain from the SSA the records pertinent 
to his claim as well as the records 
relied upon concerning that claim.  If 
records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

3.  If the M&ROC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

4.  After the aforementioned documents 
have been obtained, the M&ROC should 
arrange for a VA Social and Industrial 
Survey interview with the veteran.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the interviewer prior and 
pursuant to the interview of the veteran, 
and the report should be annotated in 
this regard.  

The interviewer should comment on the 
degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his disabilities.  
The interviewer should provide an opinion 
as to the impact of social and industrial 
impairment on employability resulting 
solely from service-connected 
disabilities.

5.  The M&ROC should arrange for a VA 
comprehensive examination (or 
examinations if necessary) by an 
appropriate specialist(s) for the purpose 
of ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to service-connected 
disabilities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies should be 
conducted.

The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
The examiner(s) must express an opinion 
as to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.  

In doing so, the examiner(s) should 
distinguish the impact of the veteran's 
service-connected disabilities on 
employment from the impact of his 
nonservice-connected disabilities on 
employment.  If unable to do so, the 
examiner(s) should so state.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

6.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the M&ROC must review the 
claims file and ensure that any other 
notification and development action, 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the 
M&ROC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
See VBA Fast Letter 00-87 (November 17, 
2000).  Stegall, supra.

7.  After undertaking any necessary 
development in addition to that specified 
above, the M&ROC should readjudicate the 
claim of entitlement to a TDIU.  In this 
regard, the M&ROC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16 (2000) as warranted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to his claim. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


